Exhibit 10.2

FIRST AMENDMENT TO OPERATING AGREEMENT OF

LEXINGTON ACQUIPORT COMPANY II, LLC

 

This FIRST AMENDMENT TO OPERATING AGREEMENT OF LEXINGTON ACQUIPORT COMPANY II,
LLC (this “Amendment”) made as of November 10, 2006, by Lexington Corporate
Properties Trust, a Maryland real estate investment trust , as a managing member
(“LXP”), and The Comptroller of the State of New York, as Trustee of the Common
Retirement Fund, as a non-managing member (the “Fund”). LXP and the Fund are
sometimes individually referred to herein as a “Member” and collectively
referred to herein as the “Members”. All capitalized terms used in this
Amendment without definition shall have the respective meanings ascribed to them
in the Agreement (as defined).

WHEREAS, LXP and the Fund entered into the Operating Agreement (the “Agreement”)
of Lexington Acquiport Company II, LLC, a Delaware limited liability company
(the “Company”), dated as of December 5, 2001;

WHEREAS, Section 12.12 of the Agreement provides that the Agreement may be
amended only upon the written consent of all the Members; and

WHEREAS, LXP and the Fund, constituting all the Members of the Company, hereby
desire to supplement and amend the Agreement as provided herein.

NOW, THEREFORE, the Members, in consideration of the covenants and agreements
set forth herein, hereby amend the Agreement as follows.

1.             Additional Definitions. Section 1.1 of the Agreement is hereby
modified and amended by inserting therein the following definitions in the
appropriate alphabetical order:

“Acquiport Annual Plans” shall mean the Annual Plan and the Annual Plan as
defined in the LAC I Operating Agreement.

2.             Amendment to Section 2.5 – Term. Section 2.5 of the Agreement is
hereby amended by deleting it in its entirety and replacing it with:

Section 2.5        Term. The term of the Company shall commence on the date of
this Agreement and shall continue in full force and effect until October 1,
2050, unless sooner terminated pursuant to the terms hereof. No Member may
withdraw from the Company without the prior consent of the other Member, other
than as expressly provided in this Agreement.

3.             Amendment to Section 3.8(a) – Maximum Debt. Section 3.8(a) of the
Agreement is hereby amended by deleting it in its entirety and replacing it with
the following:

(a)           Maximum Debt. The total debt of the Company and LAC I at any time
shall not exceed sixty-five percent (65%) of the market value of the assets of
the Company and LAC I set forth in the current Acquiport Annual Plans (x) plus
the capitalized cost of each asset acquired by the Company and LAC I since the
ending date

 

 

--------------------------------------------------------------------------------

 

of the period covered by the current Acquiport Annual Plans and (y) minus the
proceeds of any assets sold since the ending date of the period covered by the
current Acquiport Annual Plans.

4.             Amendment to Section 9.1 – Dissolution. Section 9.1 of the
Partnership Agreement is hereby amended by deleting it in its entirety and
replacing it with:

Section 9.1        Dissolution. The Company shall dissolve and commence winding
up and liquidating upon the first to occur of any of the following
(collectively, the “Liquidating Events”):

(i)     the reduction to cash or cash equivalents (other than purchase money
notes obtained by the Company from the sale of Tranche II Property) of the last
remaining Tranche II Property;

(ii)    the agreement in writing by LXP and the Fund to dissolve the Company;

(iii)   the termination of the term of the Company pursuant to Section 2.5
hereof;

(iv)   the entry of a decree of judicial dissolution of the Company pursuant to
Section 18-802 of the Act;

(v)    the election of the Fund to dissolve the Company pursuant to
Section 8.3(d) hereof;

(vi)   the election of the Fund to dissolve the Company after December 5, 2011;

(vii)  all of the Tranche II Properties have been sold to one or the other
Member pursuant to the exercise of the Buy/Sell as provided in Section 11.1
hereof;

(viii)  the Bankruptcy, insolvency, dissolution or withdrawal from the Company
of LXP or the Fund, provided that the bankruptcy of LXP shall not constitute a
Liquidating Event if the Company is continued pursuant to this Section 9.1; or

(ix)     the election of any Member to dissolve the Company after the breach by
any other Member of any representation, warranty or covenant contained in this
Agreement, which breach had or has a material adverse effect on the Company or
such other Member, and, if capable of cure, is not cured within fifteen (15)
days after notice thereof from such other Member.

The Members hereby agree that, notwithstanding any provision of the Act, the
Company shall not dissolve prior to the occurrence of a Liquidating Event. Upon
the occurrence of the events described in Section 9.1(v) or Section 9.1(viii)
above (relating to the status of LXP), the Company shall not be dissolved or
required to be wound up if within ninety (90) days after such

 

 

2

 

--------------------------------------------------------------------------------

 

event the Fund elects, in its sole and absolute discretion, to continue the
business of the Company and to appoint, effective as of the date of such event,
a successor Manager.

5.             Ratification and Confirmation of the Agreement; No Other Changes.
Except as modified by this Amendment, the Agreement is hereby ratified and
affirmed in all respects. Nothing herein shall be held to alter, vary or
otherwise affect the terms, conditions and provision of the Partnership
Agreement, other than as stated above.

6.             Further Assurances. Each of the parties hereto covenants and
agrees to promptly take such action, and to cause such party’s affiliates to
promptly take such action, as may be reasonably required to effectively carry
out the intent and purposes of this Amendment.

7.             Governing Law. This Amendment shall be construed in accordance
with and governed by the laws of the State of Delaware, without giving effect to
the provisions, policies or principles thereof relating to choice or conflict of
laws.

8.             Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

[Signature Page Follows]

 

 

3

 

--------------------------------------------------------------------------------

 

                IN WITNESS WHEREOF, this Amendment to the Agreement is executed
effective as of the date first set forth above.

LXP, AS THE MANAGING MEMBER

 

LEXINGTON CORPORATE PROPERTIES TRUST

 

By: /s/ T. Wilson Eglin                                           
       Name:   T. Wilson Eglin
       Title:     Chief Executive Officer

 

THE FUND, AS A NON-MANAGING MEMBER

 

COMPTROLLER OF THE STATE OF NEW YORK, AS TRUSTEE
OF THE COMMON RETIREMENT FUND

 

By: /s/ David Loglisci                                           
       Name:   David Loglisci
       Title:     Deputy Comptroller, Pension Investment and
                     Cash Management

 

 

 

 

 